EXHIBIT American Patriot Financial Group, Inc. Announces First Quarter 2008 Earnings American Patriot Financial Group, Inc., the holding company for American Patriot Bank announced for the first quarter 2008 net income of $133,565 compared to $101,091 during the same period of 2007. The 32.12% increase in the Company's net income is attributed to the Company’s entry in to the Blount County market, improved asset quality and increased operating efficiency. The Company's net income is reflected with higher levels of interest and noninterest income relative to decreased non interest expense. Net interest income for the first quarter 2008 rose .16% to $991,813 from $990,207 in the same quarter for the previous year. This was a result of an increase in earning assets from $92,049,826 to $101,835,330 most of which is attributed to the Company's entry into the Blount County market. Commenting on the results, Jerry Simmerly, President and CEO, said, “Despite the interest rate challenges faced as a result of the Federal Reserve lowering interest rates 2% during the first quarter 2008, the Company only experienced an initial decline in net interest margin, but has since seen the net interest margin recover to 3.87% as we move to a more interest rate neutral position.” Commenting further Simmerly said, “With steady asset growth particularly out of our Maryville location, combined with improving Asset Quality and positive results from our operating efficiency initiatives, the Company has posted one its best quarters ever and all of the American Patriot Bank team should be congratulated.” For the quarter, the Return on Average Assets (ROA) was 0.47% and the Return on Average Equity (ROE) was 6.03%. Both the ROA and ROE ratios showed a significant increase when compared to year-end 2007. As of
